IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DAVID P. BIESINGER, DPM, AN                             No. 84141
                 INDIVIDUAL,
                 Appellant,
                 vs.
                                                                              FILED
                 ABSOLUTE FOOT CARE                                           FEB 1 1 2022
                 SPECIALISTS, A NEVADA
                                                                             ELIZABETH A. BROWN
                 CORPORATION,                                              CLERKSCALIPRELIE COURT
                                                                          BY      `‘(c
                 Res • ondent.                                                  DEPUTY CLERK


                                       ORDER DISMISSING APPEAL

                             This appeal was docketed on January 27, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 7 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellant has not paid the filing fee or otherwise responded to this court's
                 notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:t




                 cc:   Hon. Mark R. Denton, District Judge
                       Takos Law Group, Ltd.
                       Bailey Kennedy
                       Eighth District Court Clerk
 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER

                                                                                     A7,1-0t-Au9i